DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed July 1, 2022, claims 29, 33-35, 37, 39, 41-43, 45-47 and 53-56 have been amended and claim 44 has been cancelled. Claims 27-30, 33-35, 37, 39, 41-43, 45-49 and 53-56 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 1, 2022, with respect to the objections to specification have been fully considered and are persuasive in view of the amendments.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed July 1, 2022, with respect to the rejection of claims under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claims 33-35, 37, 39, 41-49 and 53-56 has been withdrawn. 
Applicant’s arguments, see Remarks, filed July 1, 2022, with respect to the rejection of claims under 35 U.S.C 101 have been fully considered and are persuasive in view of the amendments.  The rejection of claims 33-35, 37, 39, 41-49 and 53-56 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30, 42-43 and 46-47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “multiple RF probes”. It is unclear if the “multiple RF probes” are part of the “at least one probe” or if they are a different additional probe. For the purposes of examination, the limitation will be interpreted as being part of the “at least one probe”.
Claim 30 recites the limitation “the apparatus is configured to”. It is unclear what in the apparatus is configured to have multiple channels as the apparatus is referring to the preamble of the claim. For the purposes of examination, it will be interpreted that the probe which is part of the apparatus is configured to have multiple channels.
The term “sufficient” in claim 42 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of the term “sufficient” in reference to amplitude is unclear as it raises the question of how does one know what sufficient means or entails.
Claim 43 is rejected by virtue of its dependency on claim 42 and because it inherits and does not remedy the deficiencies of claim 42.
The term “sufficient” in claim 46 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of the term “sufficient” in reference to the nerve stimulation is unclear as it raises the question of how does one know the quantity of nerve stimulation to deliver to elicit a response in the brain.
Claim 47 is rejected by virtue of its dependency on claim 46 and because it inherits and does not remedy the deficiencies of claim 46.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US 8401632 B1).

With respect to claim 27, Stone discloses
An apparatus (see Col 4 lines 44-57, neuromonitoring system #10) for treating chronic pain (see Col 1 lines 25-60, neuromonitoring during spinal surgery to reduce chronic back pain), the apparatus comprising: 
at least one probe for delivering multiple nerve stimulations to a target nerve (see Col 9, lines 25-42, stimulation of spinal nerves using a surgical accessory such as a screw test probe #40 can be done) wherein a first nerve stimulation identifies a source of chronic pain (see Col. 9 lines 8-12, the SSEP function is designed to test the sensory pathway by stimulating peripheral nerves to detect potential damage to the target spinal level and recording the action potential there), a second nerve stimulation verifies the source of chronic pain has been identified (see Col 9 lines 25-42, the evoked responses from the muscles innervated by a stimulated nerve is detected and recorded which is used to identify a stimulation signal or response), and a third nerve stimulation treats the chronic pain (see Col 11 lines 14-29, stimulation thresholds are determined and are compared and if nerve function is deteriorating then the retraction of tissue is stopped to prevent further damage during surgery), and 
a monitor configured to display multiple views (see Col 10 lines 16-20, stimulation results in various forms are conveyed to user on display #26).

With respect to claim 30, all limitations of claim 27 apply in which Stone further discloses the apparatus is configured to have multiple channels (see Col 10 lines 22-30, there are various modes that correspond to different stimulation threshold ranges such as green, yellow and red which are the different channels) wherein each channel is configured to treat a different source of chronic pain (see Col 10 lines 22-30, each channel has different stimulation threshold ranges that can be used to target different tissues).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Hillier (US 7306596 B2; cited by applicant).


With respect to claim 28, all limitations of claim 27 apply.  Although Stone teaches use of the probe during surgery (col 1, ln 63 to col 2, ln 3), Stone does not specifically disclose the at least one probe is an RF probe.
	Hillier teaches the at least one probe is an RF probe (see Col 5 lines 20-30, electrosurgical apparatus #102 is a probe which receives RF, radio frequency, energy from a power source control unit #106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone with the teachings of Hillier for a probe to have radiofrequency abilities because it would have resulted in the predictable result of delivering RF electrical current to neural tissue to relieve low back pain (Hillier: see col 1 lines 18-42).

With respect to claim 29, all limitations of claim 27 apply in which Stone further discloses the apparatus comprises multiple probes (see Fig. 1 #40, #43, #52, #50 and Col 4 lines 43-57, multiple surgical accessories #30 capable of being coupled to the patient module which represent various neural monitoring devices in the form of probes).
	Stone does not disclose multiple RF probes.
Hillier teaches an RF probe (see Col 5 lines 20-30, electrosurgical apparatus #102 is a probe which receives RF, radio frequency, energy from a power source control unit #106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone with the teachings of Hillier for probes to have radiofrequency abilities because it would have resulted in the predictable result of delivering RF electrical current to neural tissue to relieve low back pain (Hillier: see col 1 lines 18-42).


Claims 33-35, 37, 39, 41-43 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 7799021 B2; cited by applicant) in view of Simon (US 20140324118 A1).

With respect to claim 33, Leung discloses  
A method for identifying and treating a neural pathway associated with chronic pain via nerve stimulation and brain wave monitoring of a mammalian brain (see Col. 9 lines 59-63, method for surgical procedure), the method comprising: 
positioning a probe to stimulate a target nerve (see Col. 10 lines 7-27, positioning a conductive component operable to deliver a first signal from an energy source adjacent a treatment site in a patient’s body such as a neural structure; and see Col 5 lines 15-21, electrically conducive components may comprise electrosurgical probes), wherein the target nerve is suspected of being a source of chronic pain (see Col 7 lines 52-67 and Col 8 lines 1-27, pain signal of target nerve); 
delivering, by a controller (see Figs. 2A-2B and Fig. 5, controller #200), a first nerve stimulation from the probe to the target nerve at a first frequency and […] that elicit a chronic pain response in the brain (see Col 7 lines 54-55 and see Col 8 lines 2-7, prior to delivery of first signal a conductive component may deliver the second signal to the stimulated nerve to generate a pre-treatment evoked potential at a low frequency range); 
monitoring, by the controller (see Figs. 2A-2B and Fig. 5, controller #200), evoked potential activity in the brain as a result of the first nerve stimulation to detect whether the first nerve stimulation elicits the chronic pain response in the brain (see Col 8 lines and Col 8 lines 4-5, prior to delivery of first signal a conductive component may deliver the second signal to the stimulated nerve to generate a pre-treatment evoked potential which is conveyed to signal processor #104); 
[…];
[…];
treating the chronic pain when the target nerve is verified by delivering, by the controller (see Figs. 2A-2B and Fig. 5, controller #200), a third nerve stimulation from the probe to the target nerve at a third frequency and […] that impairs the neural pathway associated with the chronic pain (see Col 8 lines 8-15, the second signal may again be delivered to cause denervation of a neural signal for treatment at a low frequency signal and a corresponding evoked potential is conveyed to signal processor).
Leung does not disclose: delivering, by the controller, a second nerve stimulation from the probe to the target nerve at a second frequency and a second amplitude that blocks transmission of signals via the target nerve; monitoring, by the controller, brain wave activity as the second nerve stimulation is delivered to verify that the target nerve is part of the neural pathway associated with the chronic pain by confirming that the transmission of signals in the target nerve have been blocked. Leung also does not disclose a first amplitude, a second amplitude and a third amplitude.
Simon teaches delivering, by the controller, a second nerve stimulation from the probe to the target nerve at a second frequency that blocks transmission of signals via the target nerve (see paragraph 0159, a block impulse #410 is applied to a nerve at a programmable frequency; and see paragraph 0161, the frequency may be 1Hz or greater); monitoring, by the controller, brain wave activity as the second nerve stimulation is delivered to verify that the target nerve is part of the neural pathway associated with the chronic pain by confirming that the transmission of signals in the target nerve have been blocked (see paragraph 0068, the evoked potential may be used to verify the stimulation of a nerve; and see paragraph 0209, one may generate evoked potentials to confirm that resting state networks have been activated). Simon also teaches a controller (see paragraph 0269, stimulator circuit) and a first amplitude, a second amplitude and third amplitude (see paragraph 0269-0270, the stimulator has the ability to vary the amplitude of the nerve stimulations to achieve desirable level of nerve stimulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Leung with the teachings of Simon because it would have resulted in the predictable result of allowing the amplitude given to vary based on the desirable level of nerve stimulation (Simon: see paragraph 0269) and to add a nerve stimulation to block transmission of signals in the target nerve because it would have resulted in the predictable result of blocking the signal that causes pain (Simon: see paragraph 0247) for treatment of migraines (Simon: see paragraph 0247).

With respect to claim 34, all limitations of claim 33 apply in which a modified Leung further teaches monitoring, by the controller, for evoked potential activity in one or more predetermined regions of the brain (see Col 4 lines 36-50, signal processor #104 receives evoked potential activity and it is monitored and communicated with a controller #200) , wherein the presence of evoked potential activity in the one or more predetermined regions of the brain indicates the target nerve is part of the neural pathway associated with chronic pain (see Col 3 lines 23-35, evoked potential activity is indicative of a muscular response to motor nerve stimulation so if there is evoked potential activity it means that the target nerve is activated in response to pain).

With respect to claim 35, all limitations of claim 33 apply in which a modified Leung further teaches monitoring for evoked potential activity comprises measuring, by the controller, evoked potential amplitude (see Col 8 lines 19-27, the evoked potentials are measured and compared in which the amplitudes are monitored), wherein an increase in evoked potential amplitude indicates the probe is positioned closer to the source of the chronic pain and a decrease in evoked potential amplitude indicates the probe is positioned farther away from the source of the chronic pain (see Col 8 lines 19-27, if the evoked potential amplitudes decreased after treatment it means that an increase in amplitude means the probe is positioned closer to source of pain and decrease in amplitude means the probe is positioned farther away from source of pain).

With respect to claim 37, all limitations of claim 33 apply in which a modified Leung in view of Simon teaches monitoring for evoked potential activity comprises measuring, by the controller, evoked potential latency (Simon: see paragraph 0071, amplitude or latency of evoked potentials are measured), wherein a decrease in evoked potential latency indicates the probe is positioned closer to the source of the chronic pain and an increase in evoked potential latency indicates the probe is positioned farther away from the source of the chronic pain (Leung: see Col 8 lines 19-27, if the evoked potential decreases after treatment it means that an increase means the probe is positioned closer to source of pain and decrease in means the probe is positioned farther away from source of pain).

With respect to claim 39, all limitations of claim 33 apply in which a modified Leung in view of Simon teaches monitoring for evoked potential activity comprises measuring, by the controller, evoked potential frequency (Simon: see paragraph 0075, frequency of evoked potential), wherein an increase in evoked potential frequency indicates the probe is positioned closer to the source of the chronic pain and a decrease in evoked potential frequency indicates the probe is positioned farther away from the source of the chronic pain (Leung: see Col 8 lines 19-27, if the evoked potential decreases after treatment it means that an increase means the probe is positioned closer to source of pain and decrease in means the probe is positioned farther away from source of pain).

With respect to claim 41, all limitations of claim 33 apply in which a modified Leung further teaches monitoring, by the controller, for evoked potential activity in one or more predetermined regions of the brain, wherein the presence of evoked potential activity with a predetermined amplitude, a predetermined latency, a predetermined frequency, a predetermined shape, or a combination thereof in the one or more predetermined regions of the brain indicates the target nerve is part of the neural pathway associated with chronic pain (see Col 8 lines 19-27, if the evoked potential amplitudes decreased after treatment from the pre-treatment amplitude it means that the presence of evoked potential activity in an area with higher amplitudes means the target site is a source of pain).

With respect to claim 42, all limitations of claim 33 apply in which a modified Leung further teaches monitoring for evoked potential activity comprises measuring, by the controller, evoked potential amplitude, evoked potential latency, evoked potential frequency, evoked potential shape, or a combination thereof, wherein observation of an evoked potential with sufficient amplitude, latency, frequency, shape, or a combination thereof at a predetermined stimulation indicates the target nerve is in close enough proximity to the part of the neural pathway associated with chronic pain for treatment of the chronic pain (see Col 8 lines 19-27, if the evoked potential amplitudes decreased after treatment from the pre-treatment amplitude it means that the presence of evoked potential activity in an area with higher amplitudes means the target site is a source of pain in need of treatment).

With respect to claim 43, all limitations of claim 42 apply in which a modified Leung further teaches the target nerve is determined not to be a part of the neural pathway associated with chronic pain if the monitored brain wave activity indicates that the target nerve is able to transmit signals after the second stimulation is delivered (see Col 7 lines 52-67 and Col 8 lines 1-27, a first signal can be delivered at a frequency in the RF range which may cause denervation of neural structure which interferes with the transmission of a sensory signal such as a pain signal in the nerve and if it does not then the nerve does not elicit a pain signal).

With respect to claim 45, all limitations of claim 33 apply in which a modified Leung further teaches verifying, by the controller, that impairment of the neural pathway is complete by repeating the first nerve stimulation, the second nerve stimulation, or both to confirm impairment of the target nerve, wherein impairment is complete if brain wave activity consistent with effective impairment of the neural pathway is observed (see Col 7 lines 52-67 and Col 8 lines 1-27, the second signal may again be delivered at a low frequency signal and a corresponding evoked potential is conveyed to signal processor to check if treatment was successful).

With respect to claim 46, all limitations of claim 33 apply in which Leung does not disclose delivering, by the controller, an additional nerve stimulation to an additional nerve via the probe, wherein the additional nerve is not suspected of being a source of chronic pain, wherein the additional nerve stimulation is sufficient to elicit a response in the brain; and monitoring, by the controller, baseline brain activity, evoked potential activity in the brain as a result of the additional nerve stimulation, or both, via electroencephalography electrodes coupled to the controller.
	Simon teaches delivering, by the controller, an additional nerve stimulation to an additional nerve via the probe, wherein the additional nerve is not suspected of being a source of chronic pain, wherein the additional nerve stimulation is sufficient to elicit a response in the brain (see paragraph 0228, multiple sets of nerve stimulation are given to evaluate which stimulation parameters and locations have the greatest effect on the reduction of pain based on the evoked potentials); and monitoring, by the controller, baseline brain activity, evoked potential activity in the brain as a result of the additional nerve stimulation, or both, via electroencephalography electrodes coupled to the controller (see paragraph 0228, baseline evoked potentials are monitored; and see paragraph 0133, EEG sensors may be used for measurement of evoked potential activity for brain wave monitoring)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added steps taught by Simon to the method disclosed by Leung because it would have resulted in the predictable result of 

With respect to claim 47, all limitations of claim 46 apply in which Simon further teaches comparing, by the controller, the elicited response from the additional nerve stimulation to the elicited response from the first nerve stimulation to verify that the target nerve is correctly identified as part of the neural pathway associated with chronic pain, wherein a difference in the elicited response from the additional nerve stimulation compared to the elicited response from the first nerve stimulation indicates that the target nerve is part of the neural pathway associated with chronic pain (see paragraph 0077, the features of the baseline evoked potential response may be compared with the post stimulation evoked potentials to understand if there has been pain reduction by knowing if the correct target nerve was chosen).

With respect to claim 48, all limitations of claim 33 apply in which a modified Leung in view of Simon further teaches monitoring for evoked potential activity is performed via electroencephalography (see paragraph 0133, EEG sensors may be used for measurement of evoked potential activity for brain wave monitoring).

With respect to claim 49, all limitations of claim 33 apply in which a modified Leung further teaches the probe is a percutaneous probe (see Col 5 lines 21-25, electrically conductive components may comprise electrosurgical probes suitable for percutaneous insertion).

Claims 53-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Simon and further in view of Davis (US 20110172743 A1).

With respect to claim 53, all limitations of claim 33 apply in which a modified Leung in view of Simon further teaches the first frequency is 100 Hertz or less (Leung: see Col. 2 lines 14-15, one signal between 1Hz and 100Hz).
Leung and Simon do not teach wherein the first amplitude ranges from 0.01 milliamps to 50 milliamps.
	Davis teaches amplitude ranges from 0.01 milliamps to 50 milliamps (see paragraph 0109, current amplitude may be between 0.1 mA and 50 mA).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Leung and Simon with the teachings of David because it would have resulted in the predictable result of using an amplitude range that has been effective in treating chronic pain (David: see paragraph 0107-0110).

With respect to claim 54, all limitations of claim 53 apply in which a modified Leung in view of Simon further teaches the first nerve stimulation is delivered as a square wave (Simon: see paragraph 0066, nerve stimulation is ordinarily a monophasic square wave pulse), wherein each pulse of the square wave has a duration ranging from 0.01 milliseconds to 10 milliseconds (Simon: see paragraph 0066, the stimulation pulse has a duration of 100 microseconds to 1 second).

With respect to claim 56, all limitations of claim 33 apply in which a modified Leung in view of Simon further teaches the third frequency ranges from 100,000 Hertz to 1.5 Megahertz (Leung: see Col 2 lines 12-14, one signal in radiofrequency range between 260kHz and 1.5 MHz).
Leung and Simon do not teach the third amplitude is up to 1.4 Amps.
Davis teaches amplitude is up to 1.4 Amps (see paragraph 0109, current amplitude may be between 0.1 mA and 50 mA).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Leung and Simon with the teachings of David because it would have resulted in the predictable result of using an amplitude range that has been effective in treating chronic pain (David: see paragraph 0107-0110).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Simon and further in view of Davis and further in view of Tung (US 20040122482 A1).

With respect to claim 55, all limitations of claim 33 apply in which Leung and Simon do no teach the second frequency ranges from 1,000 Hertz to 100,000 Hertz, and wherein the second amplitude ranges from 0.01 milliamps to 50 milliamps.
	Davis teaches amplitude ranges from 0.01 milliamps to 50 milliamps (see paragraph 0109, current amplitude may be between 0.1 mA and 50 mA).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Leung and Simon with the teachings of Davis because it would have resulted in the predictable result of using an amplitude range that has been effective in treating chronic pain (David: see paragraph 0107-0110).
	Leung, Simon and David do not teach the second frequency ranges from 1000 Hertz to 100,000 Hertz.
	Tung teaches the second frequency ranges from 1000 Hertz to 100,000 Hertz (see paragraph 0008, radiofrequency range of 3 kHz - 300 GHz).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Leung, Simon and Davis with the teachings of Tung because it would have resulted in the predictable result of choosing a frequency range that is known to interrupt sensory nerve function (Tung: see paragraph 0008) for denervation and treatment of chronic pain. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791